Exhibit 10.1

 

PARTIAL TERMINATION AND AMENDMENT OF LEASE

 

THIS PARTIAL TERMINATION AND AMENDMENT OF LEASE, is made and entered into as of
April 19, 2004 by and among (i) each of the parties identified on the signature
page hereof as landlord (collectively, “Landlord”), and (ii) FIVE STAR QUALITY
CARE TRUST, a Maryland business trust, as tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Lease
Agreement, dated as of March 1, 2004 (the “Amended Lease”), Landlord leases to
Tenant and Tenant leases from Landlord certain premises at various locations,
including those premises as more particularly described on Exhibit A attached
hereto (the “Howell Premises”); and

 

WHEREAS, Landlord and Tenant now wish to terminate the Amended Lease with
respect to the Howell Premises and to amend the Amended Lease, subject to and
upon the terms and conditions hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.                                       Tenant represents and warrants that
Tenant has not assigned the Amended Lease with respect to the Howell Premises or
sublet all or any portion of the Howell Premises or otherwise granted the right
to occupy all or any portion of the Howell Premises to any person or entity,
other than pursuant to that certain Sublease Agreement dated as of December 31,
2001, by and between Tenant and Five Star Quality Care-MI, LLC (“Subtenant”), as
amended by that certain Letter Agreement dated as of March 1, 2004, by and
between Tenant and Certain Affiliates of Five Star Quality Care, Inc., including
Subtenant, which Sublease Agreement is being terminated with respect to the
Howell Premises by that certain Amended and Restated Sublease Agreement of even
date herewith, by and between Tenant and Subtenant.

 

2.                                       Effective as of the date hereof, the
Amended Lease is terminated with respect to the Howell Premises and no party
shall have any further rights or liabilities thereunder with respect to the
Howell Premises, except those rights and liabilities which by their terms
survive termination of the Amended Lease.

 

--------------------------------------------------------------------------------


 

3.                                       The definition of “Minimum Rent” set
forth in Section 1.67 of the Amended Lease is hereby amended by deleting the
existing definition and inserting the following in place thereof:

 

“Minimum Rent” shall mean Seventeen Million Seven Hundred Thousand Two Hundred
Sixty-Nine Dollars ($17,700,269) per annum.

 

5.                                       Exhibit A-31 of the Amended Lease is
hereby amended by deleting it in its entirety and inserting “[INTENTIONALLY
DELETED]” in its place.

 

5.                                       As partially terminated and amended
hereby, the Amended Lease is hereby ratified and confirmed.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Partial Termination and
Amendment of Lease to be duly executed, as a sealed instrument, as of the date
first set forth above.

 

 

LANDLORD:

 

 

 

ELLICOTT CITY LAND I LLC, ELLICOTT CITY LAND II LLC, HRES2 PROPERTIES TRUST, SNH
CHS PROPERTIES TRUST, SPTIHS PROPERTIES TRUST, SPT-MICHIGAN TRUST, and SPTMNR
PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John R. Hoadley

 

 

John R. Hoadley

 

 

Treasurer of each of the foregoing entities

 

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

By:

/s/ Rosemary Esposito

 

 

Rosemary Esposito, R.N.

 

 

Senior Vice President, Chief Operating Officer and Chief Clinical Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Howell Premises

 

[See attached legal description]

 

The following exhibit to the Partial Termination and Amendment to Lease has been
omitted:

 

Exhibit

 

Exhibit Title

A

 

The Howell Premises

 

 

The Registrant agrees to furnish supplementally a copy of the foregoing omitted
exhibit to the Securities and Exchange Commission upon request.

 

--------------------------------------------------------------------------------